charges, the State was free to argue for any legal sentence. Prior to
                       sentencing, Johnson was arrested for domestic battery. At sentencing, the
                       State informed the district court that it was "sticking to" the terms of the
                       agreement and would not be exercising its discretion to argue for any legal
                       sentence, but proceeded to argue for a sentence greater than probation.
                       We conclude that the State did not breach the terms of the agreement
                       because it had the discretion to argue in this manner and clearly exercised
                       that discretion despite asserting that it was not. And even assuming
                       otherwise, Johnson fails to demonstrate plain error because the record
                       makes clear that the prosecutor's argument did not influence the district
                       court's sentencing decision. See Mendoza-Lobos, 125 Nev. at 644, 218 P.3d
                       at 507.
                                   Second, Johnson contends that the district court abused its
                       discretion at sentencing by considering his domestic violence arrest.
                       Johnson requests this court to adopt a bright-line rule prohibiting the
                       district court from considering subsequent arrests at sentencing. "A
                       district court is vested with wide discretion regarding sentencing," and
                       "[flew limitations are imposed on a judge's right to consider evidence in
                       imposing a sentence." Denson v. State, 112 Nev. 489, 492, 915 P.2d 284,
                       286 (1996). However, "this court will reverse a sentence if it is supported
                       solely by impalpable and highly suspect evidence." Id. Here, the record
                       reflects that Johnson was sentenced for his role in the instant offense and
                       his apparent lack of remorse; the district court only considered Johnson's
                       domestic violence arrest when evaluating whether the State was entitled
                       to argue for any legal sentence. We conclude the district court did not



SUPREME       Courrr
         OF
      NEVADA
                                                             2
(0) 1.947A
                   abuse its discretion and we decline to impose a bright-line rule prohibiting
                   the consideration of subsequent arrests.
                               Having considered Johnson's contentions and concluded that
                   no relief is warranted, we
                                ORDER the judgment of conviction AFFIRMED.



                                           Hardesty

                   ±./D1 oVel                     J.                                        J.
                   Douglas


                   cc: Hon. Scott N. Freeman, District Judge
                        Suzanne M. Lugaski
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA


1-0) 1947A .t1P9